internal_revenue_service number release date index number ------------------------------- -------------------------------------------------- ----------------------- -------------------------------------------- ---------------------------- in re ----------------------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp1 plr-112542-16 date october company plan amount ---------------------- --------------------------------------------- -------------- dear ---------------- this letter responds to your letter dated date as supplemented by correspondence dated date in which you request a waiver for the remaining unpaid_minimum_required_contribution amount for the plan for plan_year ending date facts the company is a privately owned manufacturer of products that are used to fabricate circuit boards the company represents that it has recently suffered a temporary substantial business hardship due to its inability to qualify new products issues involving product development and the impact of competition in high margin product segments the business hardship is shown by a significant decline in revenue in with a corresponding increase in operating_expenses in addition the company has lost a significant amount of market share in its industry to foreign competition its incoming cash flows for the year of the requested waiver are only minimally sufficient to satisfy obligations to its employees vendors and lenders the company has implemented a series of actions to facilitate its long term improvement this includes hiring new leadership increasing prices reducing operating_expenses and material_costs and reducing product complexity in particular the company is taking these measures in order to better compete with its foreign competitors which have been taking market share from the company due to lower plr-112542-16 operating costs the financial projections submitted with its funding waiver application support the company’s assertions that the measures that it is taking can be reasonably expected to generate improved cash flows adequate to satisfy the plan’s funding obligation in the near future law and analysis sec_412 of the code provides generally that if an employer is unable to satisfy the minimum_funding_standard for a plan_year without temporary substantial business hardship and application of the standard would be adverse to the interests of plan participants in the aggregate the minimum_funding_standard requirements may be waived for the year with respect to all or any portion of the minimum_funding_standard sec_412 of the code provides that the factors taken into account in determining a temporary substantial business hardship include whether or not the employer is operating at an economic loss there is substantial unemployment or underemployment in the trade_or_business and in the industry concerned the sales and profits of the industry concerned are depressed or declining and it is reasonable to expect that the plan will be continued only if the waiver is granted in this case the company has established that it is experiencing a substantial business hardship that satisfies the requirements for a waiver specifically it has experienced significant declines in revenue and positive cash flows in a short_period of time caused in part by pressure from competitors in addition as described above the company has also taken steps to mitigate the hardship so that is reasonable to conclude that the hardship is temporary and that granting the requested waiver is in the interests of plan participants accordingly a waiver of amount for the plan_year has been granted subject_to the following conditions the company makes contributions equal to the required quarterly contributions to the plan while the plan is subject_to a waiver of the minimum_funding_standard for this purpose the total amount of each quarterly contribution will be determined in accordance with sec_430 and sec_430 of the code under sec_412 the company is restricted from amending the plan to increase benefits and or plan liabilities while a waiver under sec_412 is in effect with respect to the plan except to any extent otherwise permitted under code sec_412 in which case the company must copy pbgc on any correspondence with the irs regarding notification of or application_for such an exception plr-112542-16 the company makes timely contributions to the plan in an amount sufficient to meet the minimum_funding requirements for the plan for the plan years ending date through december any contribution which is allocated to the plan_year as stated in the company’ sec_2015 minimum_funding waiver application must remain allocated to the plan_year no contributions made to the plan for the plan_year are added to the prefunding balance of the plan in a timely manner the company provides proof of payment of all contributions described above to the service and pbgc using the fax number or address below irs - ep classification tege ep -------------------------- box north 8th street room richmond va fax the failure to satisfy any of these conditions renders this waiver null and void sec_412 of the code and sec_302 of erisa describe the consequences that result in the event either of the plans is amended to increase benefits change the rate in the accrual_of_benefits or change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized any amendment to a profit sharing plan or any other retirement_plan covering employees covered by the plans maintained by the company to increase or any_action by the company or its authorized agents or designees such as a board_of directors or board_of trustees that has the effect of increasing the liabilities of those plans is considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plans is considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling applies solely to the minimum_funding_standard for the plan_year and no inference from this ruling should be taken with regard to any future request for a waiver of the minimum_funding_standard except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-112542-16 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william hulteng acting branch chief qualified_plans branch office of the associate chief_counsel tax exempt government entities cc
